Citation Nr: 1230540	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1957 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for PTSD.  The Veteran timely appealed that decision.

The Board has recharacterized the Veteran's claim as a generalized claim for a psychiatric condition, to include specifically a claim for PTSD, in light of the United States Court of Appeals for Veterans Claims (Court)'s decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that a claim for PTSD is a claim for any psychiatric disorder.

This case was initially before the Board in September 2010, when the Board reopened a claim of service connection for PTSD and remanded the claim for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Regrettably, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As noted in the Board's previous remand, the issue of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

In the previous September 2010 remand, the Board instructed that VA treatment records from the Philadelphia and Wilmington VA Medical Centers, as well as Wilmington Vet Center records, be obtained and associated with the claims file.  The Board additionally asked for any service treatment records from Camp Zama, Japan be obtained and associated with the claims file.  Formal findings of unavailability are of record for the Camp Zama and Philadelphia VA Medical Center records; records from the Wilmington VA Medical Center and Vet Center were associated with the record.

Review of those records demonstrates that in March 2007, it appears that the Veteran's house was sold in Delaware, and he was moved to Elkton, Maryland, and then eventually he was moved to Waterford, Montana.  After March 2007, no VA treatment records appear in the record; it is unclear whether the Veteran discontinued any treatment at all with the VA, or whether there are outstanding VA treatment records.  However, it is clear that the Veteran's daughter asked for rehabilitation service at Perry Point VA in March 2007 and was refused, but the Veteran was placed for rehabilitation services in Sunbridge, presumably some private facility which may or may not be a VA-contracted service provider; the rehabilitation was for a non-psychiatric disorder, though it appears that the Veteran continued to have psychiatric problems.  

More recently, in October 2011, it appears that the Veteran was scheduled for a Compensation and Pension examination at the Great Falls, Montana VA Medical Center, but it is unclear whether the Veteran has received any other treatment at that facility, or other VA facility in Montana.  Thus, on remand, the RO/AMC should attempt to confirm with the Veteran or any family member with power of attorney over his medical care, his VA treatment history since March 2007 and obtain any outstanding VA treatment records.  The RO/AMC should additionally attempt to obtain any private psychiatric treatment records, as appropriate.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, review of the Veteran's Vet Center and VA treatment records disclose diagnoses of PTSD and depression; those diagnoses have not been linked to any specific event or injury in service, or to fear of hostile military activity therein.  Instead, the Vet Center records, in particular, demonstrate that the Veteran has significant bereavement issues with the passing of his wife, as well as disturbances due to "combat experiences" while "on guard" in service.  The Board has not to this time found evidence of record to demonstrate that the Veteran was specifically in combat during his time in the Republic of Vietnam.

The Board notes that the Veteran asked to be rescheduled for a VA psychiatric problems three times in August 2011, once in September 2011, and again in October 2011-citing transportation issues every time.  The Veteran was finally scheduled for a March 2012 VA examination to which he failed to report without explanation.  

As the Board is remanding the case at this time in order to obtain potentially relevant treatment records, the Board finds that another attempt to schedule the Veteran for an examination should be made.  Regardless, of whether the examiner is able to examine the Veteran this time, an opinion as to whether his diagnosed psychiatric disorder(s) are the result of military service, to include fear of hostile military activity, should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Every attempt to have the Veteran appear for this examination should be made, including scheduling him for an afternoon examination and working with him and his care providers to secure him adequate transportation, as appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from any VA medical facility/Vet Center that may have treated the Veteran since March 2007, including any facilities in the States of Delaware, Maryland or Montana, and associate those documents with the claims file.

If no further VA treatment since March 2007 has been received at any facility, such should be noted in the record.

2.  Ask the Veteran to identify any private treatment that he may have had for his psychiatric disorder, to include Sunbridge or any other private psychiatric professionals or facilities, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder, to include PTSD, is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the Veteran's psychiatric disorders, to include PTSD and depression, are more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include any fear of hostile military activity therein.  

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The RO/AMC should work with the Veteran and his care providers in order to assure that he is aware of and can attend any scheduled examination, to include arranging transportation, as appropriate.  

If, however, the Veteran is unable to attend any scheduled examination or fails to report, the examiner assigned the case should render an opinion on the above, to the best of his/her ability, based on a claims file review without benefit of examination of the Veteran.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



